            Case 1:21-cv-05998-LTS Document 4 Filed 08/16/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERICK ELLIS,

                                 Plaintiff,
                                                                   21-CV-5998 (LTS)
                     -against-
                                                               ORDER OF DISMISSAL
DR. KIM, ET AL.,

                                 Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

         By order dated July 14, 2021, the Court directed Plaintiff, within thirty days, to submit a

completed request to proceed in forma pauperis (“IFP application”) and prisoner authorization or

pay the $402.00 in fees required to file a civil action in this Court. That order specified that

failure to comply would result in dismissal of the complaint. Plaintiff has not filed an IFP

application and prisoner authorization or paid the fee. 1 Accordingly, the complaint is dismissed

without prejudice to Plaintiff’s refiling a new action. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

Dated:     August 16, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge



1
 Plaintiff also filed a letter, received on July 29, 2021, in which he seems to withdraw the
complaint because it was prematurely filed.
